 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestinghouse Electric Corporation, DistributionEquipment Division and Local 2352, InternationalBrotherhood of Electrical Workers, AFL-CIO.Case 14-CA-9392September 16, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn May 11, 1977, Administrative Law JudgeJennie M. Sarrica issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.On May 26, 1976,1 Respondent and the Unionbegan negotiations for modifications in their collec-tive-bargaining agreement which was to terminate onJuly 11. On June 1, the Union posted a notice to itsmembers employed by Respondent that a confidencevote would be taken on June 9 for the purpose ofauthorizing the Union to call a strike. On June 4,Respondent sent a letter to each union member in itsemploy. In essence, the letter stated that it waspremature for the Union to take a confidence votesince local negotiations had just begun. It assertedthat such a vote could cause customers to take theirbusiness to a competitor who is not hampered by thethreat of a strike. The letter further urged theemployee-members to "request the type of ballot thatwill allow you to express your true feelings." Finally,it suggested that they should be given the opportuni-ty to vote on the Company's proposal when it waspresented.2On June 7, the Union complained to Respondent'sofficials that the letter was an act of interference inits internal affairs. On the same date the charge in theinstant case was filed. No other unlawful conduct isalleged.The Administrative Law Judge found that Respon-dent's June 4 letter addresses the issues of when andhow the Union should take a confidence vote andIAll dates are in 1976 unless otherwise indicated.2 The full text of the letter is set forth in the Administrative Law Judge'sDecision.3 As authority for this finding, the Administrative Law Judge citesN. L. R. B. v. Wooster Division of Borg- Warner Corp., 356 U.S. 342 ( 1958), andGeneral Electric Company. Battery Produets, Capacitator Department, 163232 NLRB No. 10whether or not its members should vote on theCompany's bargaining proposal. She concluded thatall of these are purely internal union matters and thatRespondent's remarks constitute an interference inthe internal union affairs of its employees in violationof Section 8(a)(l) of the Act.3Respondent contendsotherwise and argues that the remarks were protectedspeech within the meaning of Section 8(c) of the Act.We find merit in Respondent's position.Respondent's June 4 letter did not address purelyinternal union matters. The letter expressed concernthat the confidence vote would cause customers totake their business elsewhere to avoid the possibilityof a strike. This clearly was a matter affectingRespondent as well as the Union. The remarkregarding the premature timing of the vote wassimply an argument to employees about the wisdomand necessity of taking a step that might do damageto the business. By the same token, the suggestions asto the type of ballot and the opportunity to vote onthe Company's proposal were attempts to encourageemployees to take an active interest in an issue ofcommon concern.In this connection, Respondent's action differedsubstantially from that at issue in the Borg-Warnerand General Electric cases on which the Administra-tive Law Judge relies. In Borg-Warner, the employerinsisted to impasse that its collective-bargainingagreement with the union include a clause calling fora prestrike secret vote by all employees regardingnonarbitrable issues.4The Supreme Court held thatthe employer could not lawfully insist on the clausebecause it was not a mandatory subject of bargainingrelating to wages, hours, or terms and conditions ofemployment. Instead, the clause related "only to theprocedure to be followed by the employees amongthemselves before their representative may call astrike or refuse a final offer."5The Court furthernoted that the effect of the clause was to allow theemployer to deal directly with the employees ratherthan with their representative.In contrast, Respondent here did not insist on acontract clause which would affect the method ofbargaining during the life of an agreement. Nor did itsuggest that all employees be required to vote on anydisputed issue, in an attempt to deal directly with theemployees rather than the Union. We, therefore, findthat the Borg-Warner decision is not controlling inthe instant case.Nor do we find that the Board's decision in GeneralElectric requires the finding that Respondent's JuneNLRB 198 (1967), enforcement denied in pertinent part 400 F.2d 713 (C.A.5, 1968).' Included among these issues were modification, amendment, ortermination of the contract.Borg- Warner, supra at 35056 WESTINGHOUSE ELECTRIC CORP.4 letter is unlawful. In General Electric, the employermade appeals to its employees and to the union totake a strike vote on company property on companytime by secret ballot and under neutral supervision.It was also proposed that the voting be conducted insuch a manner that all hourly employees would havethe opportunity to vote. The employer simultaneous-ly engaged in other unfair labor practices. The Boardfound the employer's conduct with regard to thestrike vote constituted an intervention in the union'sinternal affairs and an attempt to undercut theunion's status as bargaining representative in viola-tion of Section 8(a)(l) of the Act.Here, however, Respondent did not offer to set upan alternative strike vote procedure supervised bynonunion members. It did not suggest that the votebe so conducted as to allow all employees theopportunity to vote. Rather, Respondent's lettermerely encouraged union members to take certainactions with regard to a vote already arranged by theUnion. In these circumstances, and in the absence ofother unlawful conduct, we find that Respondent'sletter was not an attempt to dictate union matters orto deal directly with employees rather than with theUnion. Instead, it constituted nothing more than anexpression of opinion. Consequently, the GeneralElectric decision is inapposite.Moreover, we find that Respondent's letter of June4 was an exercise of free speech protected by Section8(c) of the Act. Section 8(c) provides, inter alia, thatthe expressing or disseminating of any views inwritten form shall not constitute or be evidence of anunfair labor practice if such expression contains nothreat of reprisal or force or promise of benefit.6Asthe Senate report on the section states, its purpose isto insure full freedom of expression to employers andlabor organizations in accordance with the SupremeCourt's rulings that the first amendment guaranteesfreedom of speech to both sides in labor controver-sies.7Here, Respondent's letter expressed views onmatters germane to the interests of the employeesand the parties and urged that certain actions betaken. The letter contained no threat of reprisal orforce if employees failed to accept Respondent'sviews. It contained no promise of benefit if employ-ees followed Respondent's suggestions, and it did notoccur in conjunction with any unlawful conductwhich might otherwise affect its impact on employ-ees. Nor, as we have found, was it an attempt tointerfere in internal union matters. In these circum-stances, we find that Respondent's letter of June 4falls within the scope of Section 8(c).8Accordingly, we find that Respondent did notinterfere with the Union's internal affairs in violationof Section 8(a)(l) of the Act and shall order that thecomplaint be dismissed in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.6 Sec. 8(c): "The expressing of any views, argument, or opinion, or thedissemination thereof, whether in written, pnnted, graphic, or visual form,shall not constitute or be evidence of an unfair labor practice under any ofthe provisions of this Act, if such expression contains no threat of reprisal orforce or promise of benefit."7 S. Rept. 105 on S.1126, I Leg. Hist. 429 (1947).8 Cf. The Texas Company, 93 NLRB 1358 (1951), and Vogue Lingerie,Inc., 123 NLRB 1009 (1959), where the Board found it lawful for employersto urge employees by letter or in a speech to abandon a stnke. See alsoMosher Sleel Company, 220 NLRB 336 (1975), where it was held lawful foran employer to make an individual appeal to an employee to cross a picketline.DECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Judge: Upondue notice, this proceeding under Section 10(b) of theNational Labor Relations Act, as amended (29 U.S.C.§ 151, el seq.), hereinafter referred to as the Act, was heardbefore me at St. Louis, Missouri, on October 21, 1976,1pursuant to a complaint issued on September 7, based oncharges filed on June 7 by Local 2352, InternationalBrotherhood of Electrical Workers, AFL-CIO, hereinafterreferred to as the Charging Party or the Union, presentingallegations that Westinghouse Electric Corporation, Distri-bution Equipment Division, hereinafter referred to as theRespondent, committed unfair labor practices within themeaning of Section 8(aX1) and Section 2(6) and (7) of theAct. In its answer dated September 9, Respondent deniedthat it committed the unfair labor practices alleged.Representatives of all parties were present and participatedin the hearing herein.Based on the entire record,2including my observation ofwitnesses and after due consideration of the argumentspresented in briefs filed by the parties, I make thefollowing:FINDINGS AND CONCLUSIONSI. JURISDICTIONIt is alleged in the complaint and admitted by Respon-dent that Westinghouse Electric Corporation, DistributionEquipment Division, at all times material herein, main-tained an office and plant at 1945 Craig Road, in thecounty of St. Louis, State of Missouri, the only facilityinvolved herein, where it is engaged in the manufacture,sale, and distribution of electrical switch gear and thedistribution of components and related products.I All dates are in 1976 unless otherwise specified.2 Errors in the transcript have been noted and corrected.57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the year ending August 31, which period isrepresentative of its operations during all times materialherein, Respondent, in the course and conduct of itsbusiness operations, manufactured, sold, and distributed atits St. Louis plant products valued in excess of $50,000, ofwhich products valued in excess of $50,000 were shippedfrom said plant directly to points located outside the Stateof Missouri.Respondent admits and I find that it is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.II. THE UNIONRespondent admits, and I find, that Local 2352,International Brotherhood of Electrical Workers, AFL-CIO, is, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act.Itl. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe issue is whether by communicating directly withemployees concerning the taking of a confidence voteannounced by the Union for consideration and balloting ata scheduled union meeting Respondent interfered with theinternal affairs of the Union and thereby restrained andcoerced its employees in violation of Section 8(a)( I).B. The Events InvolvedThere is either no contradiction or substantial agreementwith respect to the following statement of facts.3There isan established bargaining relationship between Respon-dent and the Union. On May 26, the parties held their firstnegotiating session for changes in their expiring 3-yearcollective-bargaining agreement which was to terminate onJuly II. On June 1, the Union's chief steward, KennethSwyers, utilizing a bulletin board posting, notified itsmembers employed by Respondent that a "confidencevote" would be taken at the union meeting on June 9.4After the posting on June 1, Swyers was called to the officeof Edward H. Ruehl (also appearing in the record as Rule),where Fritz Wilson, operations manager, and EdwardBork, manufacturing manager, were also present. Swyerswas asked to explain the purpose of the confidence voteand was told that management might issue a statement onthe matter. Swyers told the management representativesthat the members understood the procedures and that theUnion could answer any question from its members.Wilson assured Swyers he would show the Union anyI I ruled at the hearing that the procedures the Union had established,with respect to confidence votes, strike votes, and votes to accept or rejectthe employer's last offer, as well as the procedures it in fact followed, andthe accuracy or inaccuracy of Respondent's representation with respectthereto, were not in issue within the framework of the complaint.Accordingly, I excluded evidence and testimony directed thereto andrejected offers of proof.4 The notice read:ATTENTION UNION MEMBERSThere will be a confidence vote taken at the next regular scheduledstatement prior to its issuance. However, without priorconsultation with the Union, Wilson, on June 4, mailed toeach individual union member the following letter:Your local union has scheduled a regular member-ship meeting for Wednesday, June 9th. The purpose ofthe meeting is to take a confidence vote.Such a vote can give your union leaders the right tocall a strike in the St. Louis plant without giving you achance to vote on our proposal after it is put on thetable. That's why it's very premature to take such a voteat this time. Another thing, local negotiations have justbegun and the issues have not yet been identified.A vote of this nature also can have serious effectsupon our ability to obtain new business. Our customerswant to be assured of uninterrupted deliveries and eventhe threat of a strike could very well cause ourcustomers to take their business to a competitor whodoes not have a contract to negotiate.So be sure you attend the meeting and give carefulthought and consideration to this serious questionbefore you cast your ballot. You should request thetype of ballot that will allow you to express your truefeelings. Also you should be given the opportunity tovote on the company's proposal when it is presented.Having become aware of the letter, on June 7 Swyers andLocal Union Vice President Otto Salm contacted Respon-dent's officials and protested that by the distribution of theletter Respondent was meddling with the internal affairs ofthe Union and had failed to clear any statement with theUnion, as previously promised. With respect to the latteraccusation the union representatives were told that this wasan oversight. The protest was reiterated at the bargainingsession held on June 8 and, this being unproductive,Swyers distributed an explanatory letter to the member-ship.Contentions of the PartiesRespondent contends that its letter was protected freespeech within the meaning of Section 8(c) and that underBoard law an employer has the right to communicatedirectly with its employees concerning their concertedactivities so long as its communications do not containthreats of reprisal or force or promises of benefits and arenot made in conjunction with any sufficiently proximateunfair labor practices which would evidence an oppositionto the purposes of the Act. The General Counsel contendsthat Respondent's June 4 letter concerned itself with themechanics of testing the statutory representative's power tocall a strike, a purely internal union matter, and thereforewas a communication by Respondent which constitutesunion meeting June 9. Everyone wishing to cast their vote meet atDistrict 9 Michinist Hall located 12365 St. Charles Rock Rd. Third shiftmeets at 8:30 a.m. Second 1:30 p.m. and First 5:15, Anyone withquestions feel free to come and ask.All parties understood that the purpose of the "confidence vote" was toenable the Local to obtain from the International advance approval for anystrike sanction.58 WESTINGHOUSE ELECTRIC CORP.interference in the internal union affairs, violative ofSection 8(a)( ) of the Act.Analysis and ConclusionsThe General Counsel relies on the principle in Borg-Warner,5as applied by the Board in General ElectricCompany,6urging that this case is identical with the 8(a)(1)aspect of Borg-Warner, lacking only the refusal-to-bargainviolation because, unlike the situation in that case,Respondent here did not make the fostered change in theUnion's internal procedures a bargaining demand. Never-theless, the General Counsel urges, the direct communica-tion by Respondent to the individual union members, inadvocacy of its position on internal union matters, alone, isan independent violation of Section 8(a)(l) of the Act.7The General Counsel points out that here Respondent'sletter identifies as the subject the "confidence vote"scheduled by the Union and then proceeds to argue thatsuch vote is premature (a procedural question of timingrather than substance of whether or not to strike), andurges union members to attend and request a particulartype of ballot and an opportunity to vote on theCompany's proposal. (Again procedural rather than sub-stantive.) Thus, it is urged that these are all mattersconcerning the procedure, the timing, and the "mechanicsof testing the statutory representative's power to call astrike, a purely internal matter.""Respondent would distinguish the General Electricdecision on the ground that there the employer emmesheditself in the determination of whom the union would allowto vote (all represented employees or union members only)whereas here Respondent merely urged employees how tovote, i.e., "to vote against the strike confidence vote,"which was devoid of threats of reprisal or promises ofbenefit and comparable to urging employees to voteagainst representation; to refrain from striking: to abandona strike; or to return to work, all protected by Section 8(c)of the Act.In agreement with the General Counsel, I do not findRespondent's letter so limited. Indeed, I find the thrust ofRespondent's message to be consistent with the analysispresented by the General Counsel, even with the accompa-' Wooster Diiision of Borg-Warner Corporation, 113 NLRB 1288, 1294(1955). enforcement denied 236 F.2d 898 (1956), reversed, upholding theBoard 356 U.S. 342, 349 350 (1958). In its decision the Board held that "themec hanic of testing the statutory representative's power to call a strike .. .Is Ia purely internal matter unrelated to any condition of employment." and theSupreme Court viewed the matter as one dealing "only with relationsbetween the employees and their unions [which ] substantially modifies thecollective-bargaining system provided foir in the statute by weakening theindependence of the 'representative' chosen by the employees."(General Flectric Company, Battern Produets, ('apae itator Department.163 NLRB 198. 211 212 (1967), enforcement denied in pertinent part 400F.2d 713 (C.A. 5. 1968). where instead of stopping at presentation of theproposal limiting the representative's authority to the union, the respondentinstead "carried the matter directly to the employees ...and urgentlysought their support omn the issue, thereby intervening directly in the Union'sinternal affairs .I Comparison is made to Builders Suppli Compano'of Houston, 168NLRB 163 (1967), enfd. 410 F.2d 506 (C.A. 5 1%969) wherein an employer'ssuggestion tor a change in the union's election observer was found to beunlawful interference with the union's nght to select its representative, andwith Diversified Industries, a Division of Indlpendent Stove (Compan r, 208NLRB 233. 252 (1974). wherein the plant manager suggested to a unionnying references to the effect of a strike threat uponcustomers and the suggestion that employees should begiven the opportunity to vote on the Company's proposal.Further, although the Fifth Circuit declined to enforce theGeneral Electric holding, viewing the company's communi-cation as attempted persuasion "to prevent one specificstrike," I am governed by the Board's decision therein. Norhave I found any case indicating that the Board hasdeparted from its General Electric/Borg-Warner holding.9Accordingly, I conclude and find, on the authority of theBorg-Warner and General Electric cases cited, supra, thatby interfering in the internal union affairs of its employeesRespondent engaged in activities violative of Section8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with its operations de-scribed in section 1, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.CONCLUSIONS OF LAWI. Westinghouse Electric Corporation, DistributionEquipment Division, is, and has been at all times materialhereto, an employer within the meaning of Section 2(2)engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Local 2352, International Brotherhood of ElectricalWorkers, AFL-CIO, is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.3. By interjecting itself into purely internal affairs of theUnion, Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section 8(a)(I)and Section 2(6) and (7) of the Act.member the ouster of certain union officials and supplied the services of aclencal employee who drafted critical letters advocating such ouster, whichwas found to be a deliberate injection into matters not his legitimateconcern and interference with the union's internal affairs, a violation of Sec.8(a)( 1) of the Act.8 Borg-Warner, supra at 1295.' Somewhat analogous findings, although without interference rationaleor citation to the cases considered herein, and without identification asinterference with internal affairs of the union, are findings of 8(a)HI)violations in Dvna Corporation, 223 NLRB 1200. 1206 (1976), wherein theemployer offered incumbent officers of the independent union assistance tofight the independent's impending affiliation with an international union:Warehouse Foods, a Division of M. E Carter and Company.r Inc., 223 NLRB506 (1976). wherein a respondent official asked an employee not to attendthe stnke vote meeting stating, "If no one attended the strike vote, thenthere wouldn't be no stnke"; and Cathay (Wah Sang) d"b a Daphne SanFrancisco Funeral Service, 224 NLRB 461, 462-463 (1976). wherein theemployer asked an employee whether he and other employees were keepinglogs of their work from which the union billed the employer for his allegedviolations of their contract, and suggested that employees would risk theircontinued employment by doing so.59 60 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDY certain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent has engaged in [Recommended Order omitted from publication.]unfair labor practices, I will recommend that Respondentbe required to cease and desist therefrom and to take